DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 19 November 2021 as a response to the Non-Final Office Action issued 13 May 2021.  Claims 1-20 are pending and considered below

Double Patenting
	As a result of the filing of a Terminal Disclaimer dated 13 October 2021 referencing co-pending application 16/049614, the previously made provisional double patenting rejection is withdrawn.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Singh (20190334698) in view of Ekberg et al., (WO 2019/108168 A1) discloses an apparatus, method and computer readable medium for the embedding of ledger representations into images and the saving of the representations into a blockchain ledger.

The combination of Singh in view of Ekberg do not disclose, as per method claim 7:
capturing, at one or more devices, a time series dataset, the time series dataset comprising: for each time of a plurality of times, two secured representations of a distributed ledger address of two entities, each secured representation corresponding to one entity out of the two entities obtained by one of the one or more devices; 
for each entity of the two entities, embedding an immutable identity of things in a video associated with the time series data, each immutable identity of things visibly appearing in the video and including the secured representation of a distributed ledger address of the respective entity such that each immutable identify of things appears next to the respective entity to which it corresponds; 
using the one or more devices to make the time series dataset available to a distributed ledger network for verification; and 
receiving confirmation from the distributed ledger network that the time series dataset was verified, wherein the captured time series dataset is to track the entities over the plurality of times

Examiner Notes that while independent claims 1 and 14 do not recite explicitly the same limitations as method claim 7, the claims are determined to be allowable for the same rationale.

Moreover, the missing claimed elements from the combination of Singh in view of Ekberg are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Singh in view of Ekberg because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
See Gonzales (20190207995) for disclosures related to the inclusion of blockchain ledger information with digital images
See Rice (10,121,025) for disclosures related to the determination of image content validation to determine content accuracy
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682